Case 1:15-cv-07488-CM-RWL Document 887 Filed 10/15/19 Page 1 of 1

SOUTHERN DISTRICT OF NEW YORK

 

In Re Namenda Direct Purchaser Antitrust Litigation 15-cv-7488(CM)
x

 

REQUEST FOR BRIEFING
McMahon, C.J.:

Counsel, I really meant it when I told Mr. Gerstein that I would hate to have you brief the
issue of “large in relation to what.”

But [ am exercising my prerogative to change my mind.

If you can, by the end of the week, get me something on this question, And whatever you
do, don’t send me a brief that quotes a lot of language from Justice Breyer’s opinion in Actavis. I
fear I have teased everything that I can out of the language of Actavis. | would rather know what
other judges have done on this issue since Actavis (if anyone has done anything).

I am also interested in your thoughts on whether Forest’s decision not to waive attorney-
client privilege plays into this issue.

Also, please do not parse my earlier opinions looking for “rulings” that you think I might
have made on this issue. I assure you that I never gave it much thought until Mr. Gerstein raised
it at the Final Pre-Trial Conference.

 

Dated: 15 October 2019 os oN
/ “& - : / 4
Mo Sa,
Chief Judge

BY ECF TO ALL COUNSEL

 
